Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Imai et al. (Pub No. Us 2010/0045917 A1; hereinafter Imai).
Regarding Claim 1, Imai teaches a semiconductor element (element 20 in Fig. 1 and Fig. 2; See [0054]-[0058]) comprising:
a first external electrode (See Fig. 2 and Fig. below) provided on an upper surface side of a semiconductor chip (electrode 12a in upper surface of device 20 in fig. 1; See [0051]-[0053]):
a second external electrode (See Fig. 2 and Fig. below), spaced apart from the first external electrode, provided in parallel with the first external electrode (first electrode and second electrode are spaced apart and are parallel in Fig. below); and
a protective film (each electrode 12a in Fig. 1 and fig. 2 has protective film; See [0009]; [0056]) covering the first and second external electrodes (See abstract), having first and second windows to expose portions of upper surfaces of the first and second external electrodes (See Fig. 2 and Fig. below), respectively, wherein
planar patterns of the first and second windows (windows 13 are in planar pattern in Fig. 1; See [0060]) are in two-fold rotational symmetry with respect to a center point of an area including the first and second external electrodes (See 

    PNG
    media_image1.png
    803
    898
    media_image1.png
    Greyscale

Regarding Claim 2, Imai teaches the semiconductor element of claim 1, wherein the first and second windows have rectangular shapes (windows/slits 13 are in different/rectangular shape; See [0054]), respectively, and positions of sides of the first and second windows are different in the longer side direction of the first and second windows (windows 13 are positioned in different degrees, therefore different positions; See [0053]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imai.

Regarding Claim 3, Imai teaches the semiconductor element of claim 1, wherein a convex portion (convex portion 23 in fig. 2; See [0056]) directed inward is provided at a corner portion of each planar pattern of the first and second windows (23 in between two windows 13 in fig. 2). 
Imai teaches convex shape but is silent about concave shape.
It would have been an obvious matter of design choice to use concave shape, since applicant has not disclosed that concave shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with convex shape.

Allowable Subject Matter

7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, none of the prior art fairly teaches or suggests the semiconductor element of claim 1, further comprising:
a semiconductor substrate which implements a part of the semiconductor chip:

a first resistive layer provided on the underlying-insulating film;
a second resistive layer provided on the underlying-insulating film, spaced apart from the first resistive layer, and in parallel to the first resistive layer;
an interlayer insulating film covering the first and second resistive layers;
an intermediate connecter electrically connected to each of the first and second resistive layers and ohmically connected to the semiconductor substrate; and
a counter electrode provided under the semiconductor substrate, wherein
the first external electrode is disposed on the interlayer insulating film to be electrically connected to the first resistive layer, and
the second external electrode is disposed on the interlayer insulating film to be electrically connected to the second resistive layer.

Claims 5-10 are allowed.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 5, 6 and 7: 
As to claims 5 and 8-10 the present invention is direct to  a method for identifying a semiconductor element, comprising: Independent claim 5 identifies the uniquely distinct features of “registering data of a distance between first and second intersection points as a target diagonal length by capturing a planar image of a target semiconductor element, the target semiconductor element including: a first external electrode provided on an upper surface of a target chip; a second external electrode having a similar shape with the first external electrode, spaced apart from the first external electrode and provided in parallel to the first external electrode on the upper surface of the target chip; and a protective film having first and second windows, which cover the upper surface of the target chip, each having a rectangular shape, the first and second windows expose parts of the first and second external electrodes, respectively, wherein in planar patterns of the first and second windows, the first and second windows are in point-symmetry with respect to a center point of an area including the first and second external electrodes and asymmetric with respect to a center line between the first and second external electrodes, and each of the first and second intersection points is defined at a position where each long side located an opposite side of the first and second windows facing each other, crosses each short side; and identifying the target chip as an appropriate product when a diagonal length difference between the reference diagonal length and the target diagonal length is equal to or greater than a specified value”.
As to claim 6 the present invention is direct to a method for identifying a plurality of semiconductor elements having different characteristics, the semiconductor elements each having a different diagonal length, which is a distance between first and second intersection points, each of the semiconductor elements including: and the method comprising: Independent claim 6 identifies the uniquely distinct features of “registering data of the diagonal length for each of the semiconductor elements as a reference diagonal length by capturing a planar image for each of the semiconductor elements; registering data of one of the semiconductor elements as a target semiconductor element; supplying a new semiconductor chip of the target semiconductor element; registering data of a diagonal length of the new semiconductor chip as a target diagonal length by capturing a planar image of the new semiconductor chip; and identifying the new semiconductor chip as an appropriate product when a diagonal length difference between the reference diagonal length of each of the semiconductor elements and the target diagonal length are equal to or greater than a specified value”.
As to claim 7 the present invention is direct to a method for identifying a plurality of semiconductor elements having different characteristics, the semiconductor elements each having a different diagonal length, which is a distance between first and second intersection points, each of the semiconductor elements including: Independent claim 7 identifies the uniquely distinct features of “rectangular shape, exposes a part of the first and second external electrodes, respectively, wherein in planar patterns of the first and second windows, the first and second intersection points are located opposite sides of the first and second windows facing each other, and in two-fold rotational symmetry with respect to a center point of an area including the first and second external electrodes, the method comprising: registering data of the diagonal length for each of the semiconductor elements as a reference diagonal length by capturing a planar image for each of the semiconductor elements; registering data of one of the semiconductor elements as a target semiconductor element; supplying a new semiconductor chip of the target semiconductor element: registering data of a diagonal length of the new semiconductor chip as a target diagonal length by capturing a planar image of the new semiconductor chip; and identifying the new semiconductor chip as an appropriate product when a diagonal length difference between the reference diagonal length of the target semiconductor element and the target diagonal length is less than a specified value”.

The closest prior art, Imai et al. (Pub No. Us 2010/0045917 A1), Lhee et al. (Patent NO. US 9,484,556 B2), Saitou et al. (Patent No. US 10,481,008 B2), Hirabayashi et al. (Patent No. US 11,164,953 B2) teaches System and Method for Semiconductor with electrode, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.



Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Yoshimatsu et al. (Patent No. US 9,437,460 B2) discloses Method for Semiconductor Device.
	b. Toyota et al. (Patent No. Us 8,860,294 B2) discloses Light Emitting Element.
	c. Yamamoto et al. (Patent No. US 9,201,203 B2) discloses Photoelectric Composite Substrate.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858